\`

UN|TED STATES DlSTRlCT COURT
EASTERN DlSTRlCT OF MlCH|GAN
SOUTHERN DIVlSlON
NORMAN DURHAM,
P|aintiff, CASE NO. 18-10915
HON. l\/|AR|ANNE O. BATTAN|

CO|V|M|SS|ONER
OF SOC|AL SECUR|TY,

Defendant.

 

ORDER ADOPT|NG REPORT AND RECOMMENDAT|ON AND GRANT|NG
DEFENDANT’S MOT|ON FOR SUMMARY JUDGMENT AND
DENY|NG PLA|NT|FF’S MOTION FOR SUMMARY JUDGMENT

P|aintiff Norman Durham brings this action pursuant to 42 U.S.C. § 405(9),
challenging the final decision of the Commissioner denying his application for
Supplementa| Security Disability lncome Benefits under Tit|e XVl of the Socia| Security
Act, 42 U.S.C. § 1381 e_t M The case was referred to ll/|agistrate Judge Elizabeth A.
Stafford pursuant to 28 U.S.C. § 636(b)(1)(B) to review the final decision.

The parties filed cross-motions for summaryjudgment. ln a Report and
Recommendation ("R&R") dated February 6, 2019, l\/lagistrate Judge Stafford
recommended that Defendant's motion be granted and that Plaintiff's motion be denied.
|n her R&R, the Magistrate Judge informed the parties that objections to the R&R

needed to be filed within 14 days of service and that a party’s failure to tile objections

would waive any further right of appea|. (ECF No. 20 at Page 11).

Neither paity filed an objection Because no objection has been filed in this
case, the parties waived their right to de novo review and appeal l\/loreover, this Court
agrees With the thorough analysis contained in the R&R.

Accordingly1 the Court ADOPTS the l\/lagistrate Judge’s recommendation
DEN|ES P|aintiffs Motion for Sumrnary Judgment, GRANTS Defendant's |V|otion for
Summary Judgment, and AFF|RMS the Commissioner’s decision

lT lS SO ORDERED.

Date: ,j/F/M/C/? /%,(,w»/:/ O' 915/akbar
Hoiyi. iviARiANNE o_ BATTANi
uNiTED sTATEs oisTRicT JuDGE

CERT|FlCATE OF SERV|CE
The undersigned certifies that the foregoing Order Was served upon counsel of record via the Court's ECF System to their

respective email addresses or First C|ass U.S. mail to the non-ECF participants on March g 2019.

st Kay Doal<s
Case Manager

